Exhibit 10.11 [Execution Copy] SECURITY AND PLEDGE AGREEMENT SECURITY AND PLEDGE AGREEMENT , dated as of September 7, 2016 (this “ Agreement ”), made by HMNY Zone Loan LLC, a Delaware limited liability company and a wholly-owned subsidiary of Helios and Matheson Analytics Inc. (“ Parent ”) with offices located at Empire State Building, 350 5th Avenue, New York, New York 10118 (the “ Lender ”) and Zone Technologies, Inc., a Nevada corporation with offices located at 801 Brickell Avenue, Suite 900, Miami, Florida 33131 (“ Borrower ”). W I T N E S S E T H : WHEREAS, Borrower wishes to obtain a $750,000 loan (the “ Loan ”) from Lender and Lender is willing to make the Loan to Borrower provided Borrower grants to Lender a first priority security interest in and lien upon all of Borrower’s personal property now owned or hereafter acquired to secure the repayment of the Loan and the payment of all interest thereon; WHEREAS, to obtain the Loan Borrower is willing to grant to Lender the above referenced security interest and lien. NOW, THEREFORE, in consideration of the premises and the agreements herein and in order to induce the Lender to make the Loan to Borrower, Borrower agrees with the Lender as follows: SECTION 1.
